          Case 4:20-cv-00864-KGB Document 3 Filed 10/21/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  CENTRAL DIVISION

RICKY ASHLEY                                                                             PLAINTIFF
ADC #099718C

v.                                 Case No. 4:20-cv-00864-KGB

SONIA SOTOMAYOR, United                                                              DEFENDANTS
States Supreme Court Justice, et al.

                                               ORDER

       Before the Court is plaintiff Ricky Ashley’s motion to proceed in forma pauperis (Dkt. No.

1).   Mr. Ashley is currently incarcerated at the Maximum Security Unit of the Arkansas

Department of Corrections, and he filed a pro se complaint on July 23, 2020, alleging that multiple

United States Supreme Court Justices and Circuit Court Judge Gary M. Arnold violated his

federally protected rights (Dkt. No. 2).

       The Prison Litigation Reform Act (“PLRA”) provides that a prisoner cannot proceed in

forma pauperis “if the prisoner has on 3 or more prior occasions, while incarcerated or detained in

any facility, brought an action or appeal in a court of the United States that was dismissed on the

grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be granted,

unless the prisoner is under imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

Prior to filing this lawsuit, Mr. Ashley filed at least three actions that were dismissed for failing to

state a claim upon which relief may be granted. See Ashley v. Moody, Case No. 4:18-cv-00482

(E.D. Ark.) (dismissed July 27, 2018); Ashley v. Moody, et al., Case No. 4:18-cv-00497 (E.D.

Ark.) (dismissed Aug. 29, 2018) (Dkt. No. 3 and cases cited therein); Ashley v. Moody, et al., Case

No. 4:18-cv-00498 (E.D. Ark.) (dismissed Dec. 27, 2018) (Dkt. No. 3 and cases cited therein).
            Case 4:20-cv-00864-KGB Document 3 Filed 10/21/20 Page 2 of 3




           Nevertheless, Mr. Ashley may proceed in forma pauperis if he falls under the “imminent

danger” exception to the three strikes rule. See 28 U.S.C. § 1915(g) (providing that three strikers

should be granted permission to proceed in forma pauperis if they are “under imminent danger of

serious physical injury”); Ashley v. Dilworth, 147 F.3d 715, 717 (8th Cir. 1998) (explaining that

the exception applies only if the prisoner is in imminent danger “at the time of filing” and that

“[a]llegations that the prisoner has faced imminent danger in the past are insufficient”).

       Mr. Ashley alleges that defendants directed federal agents with the Bureau of Alcohol,

Tobacco, and Firearms to murder over 30 American citizens with a sawed off rifle that was

confiscated from Mr. Ashley (Dkt. No. 2, at 4). Mr. Ashley also alleges defendants then “had one

“‘Billy Stevenson’ break into [Mr.] Ashley’s residence to murder [Mr.] Ashley with the exact same

sawed off 22 rifle.” (Id.). Mr. Ashley, however, took the gun from Mr. Stevenson and shot him

with the gun (Id.). Mr. Ashley contends that he is wrongfully incarcerated to cover up defendants’

crimes (Id.). Based on the allegations in Mr. Ashley’s complaint, it is not apparent that he was in

imminent danger at the time he filed his complaint. Mr. Ashley does not allege imminent danger,

and the allegations in his complaint otherwise do not indicate that he was in imminent danger.

Accordingly, the imminent danger exception does not apply. Dilworth, 147 F.3d at 717. This case

will be dismissed due to Mr. Ashley’s failure to pay the filing fee. Mr. Ashley will have thirty

(30) days to reopen this case by paying the $4001 filing fee in full.

       It is therefore ordered that:

       1.       Mr. Ashley’s motion to proceed in forma pauperis (Dkt. No. 1) is denied.

       2.       Mr. Ashley’s complaint is dismissed without prejudice.



       1
         Effective May 1, 2013, the cost for filing a new civil case is $400 which includes a $50
administrative fee that does not apply to persons granted in forma pauperis status under 28 U.S.C.
§ 1915.
                                                  2
     Case 4:20-cv-00864-KGB Document 3 Filed 10/21/20 Page 3 of 3




3.      Mr. Ashley has thirty (30) days from the date of this order in which to reopen this

        case by paying the $400 filing fee in full.

4.      The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an in forma pauperis

        appeal from this Order or the accompanying Judgment would not be taken in good

        faith.

So ordered this 21st day of October, 2020.



                                                      ___________________________
                                                      Kristine G. Baker
                                                       United States District Judge




                                          3
